The opinion of the court was delivered,
by Lowrie, C. J.
— This writ of error brings up the record only in this one case, and on reviewing it we discover no error. There is a judgment and an execution according to it, and this seems very regular. There was a rule taken to stay the execution, and it was discharged; and this record does not reveal to us any error, in this.
It is said that the rule was taken because, by a proceeding in another case, the debt due by this record was attached in the hands of the defendant below. But the record of the attachment is not brought here by this writ, and is not in any way pleaded so as to make it a part of the record in error. How, then, can we notice it ?
Considering all that is properly before us on our paper-book, we must presume that the question raised by the rule was intended to be submitted to the discretion of the court below, which is usually a very safe way of proceeding. It has not been tried in á way that we review here on a writ of error.
Judgment and execution affirmed.